 


 HR 1158 ENR: North Cascades National Park Service Complex Fish Stocking Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 1158 
 
AN ACT 
To direct the Secretary of the Interior to continue stocking fish in certain lakes in the North Cascades National Park, Ross Lake National Recreation Area, and Lake Chelan National Recreation Area. 
 
 
1.Short titleThis Act may be cited as the North Cascades National Park Service Complex Fish Stocking Act.  
2.DefinitionsIn this Act: 
(1)North cascades national park service complexThe term North Cascades National Park Service Complex means collectively the North Cascades National Park, Ross Lake National Recreation Area, and Lake Chelan National Recreation Area.  
(2)PlanThe term plan means the document entitled North Cascades National Park Service Complex Mountain Lakes Fishery Management Plan and Environmental Impact Statement and dated June 2008.  
(3)SecretaryThe term Secretary means the Secretary of the Interior.  
3.Stocking of certain lakes in the north cascades national park service complex 
(a)In generalSubject to subsection (b), the Secretary shall authorize the stocking of fish in lakes in the North Cascades National Park Service Complex.  
(b)Conditions 
(1)In generalThe Secretary is authorized to allow stocking of fish in not more than 42 of the 91 lakes in the North Cascades National Park Service Complex that have historically been stocked with fish.  
(2)Native nonreproducing fishThe Secretary shall only stock fish that are— 
(A)native to the slope of the Cascade Range on which the lake to be stocked is located; and  
(B)nonreproducing, as identified in management alternative B of the plan.  
(3)ConsiderationsIn making fish stocking decisions under this Act, the Secretary shall consider relevant scientific information, including the plan and information gathered under subsection (c).  
(4)Required coordinationThe Secretary shall coordinate the stocking of fish under this Act with the State of Washington.  
(c)Research and monitoringThe Secretary shall— 
(1)continue a program of research and monitoring of the impacts of fish stocking on the resources of the applicable unit of the North Cascades National Park Service Complex; and  
(2)beginning on the date that is 5 years after the date of enactment of this Act and every 5 years thereafter, submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes the results of the research and monitoring under paragraph (1).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
